Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               September 17, 2018

The Court of Appeals hereby passes the following order:

A19A0370. CHARMANE D. GOINS v. THE STATE.

      Charmane D. Goins was found guilty of murder, for which he was sentenced
to life imprisonment without the possibility for parole. Subsequently, Goins filed a
motion for new trial. The trial court denied the motion, and Goins filed this direct
appeal. We, however, lack jurisdiction.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” See Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of murder, jurisdiction is proper in the Supreme Court. See
OCGA § 17-10-30 (b); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012)
(Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524, 524 (1) (322
SE2d 711) (1984) (directing this Court to transfer “all cases in which either a
sentence of death or of life imprisonment has been imposed upon conviction of
murder”). Accordingly, Goins’s appeal is hereby TRANSFERRED to the Supreme
Court for disposition.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       09/17/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.